                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

WILLIAM S. POWELL, #271 930,             )
                                         )
     Petitioner,                         )
                                         )
          v.                             ) CIVIL ACTION NO.: 2:19-CV-413-MHT
                                         )               [WO]
STATE OF ALABAMA, et al.,                )
                                         )
     Respondent.                         )


                                ORDER ON MOTION

     It is ORDERED that Petitioner’s motion for leave to proceed in forma pauperis (Doc. 2)

is GRANTED.

     DONE, this 17th day of June 2019.



                                   /s/ Stephen M. Doyle
                                  UNITED STATES MAGISTRATE JUDGE




                                                                                         1
